Case: 3:1 7-cv-00334 2VIR Doc #: 14-19 Filed: 04/16/19 Page: 1 of 1 PAGEID #: 303

Ecton, Mark
essences

From: Ecton, Mark

Sent: Friday, September 02, 2016 11:53 AM
To: Hill, Kimberly

Subject: Re: PSB Vehicles

| gave Rike a Taurus and offered Smith a Focus. | did a bit of horse trading to get what they got because your shop was
not in line for cars. | TOOK a car from CPOD and WPOD to give to two senior people in PSB because | thought they were
deserving. It's been moving so fast that | hadn't had the time to tell you and | planned to discuss with you in our weekly

meeting today at 10:00 am to hat didn't take place,

Lt. Colonel Mark Ecton
Assistant Chief of Police

sent from my IPhone
On Sep 2, 2016, at 11:39 AM, Hill, Kimberly <Kimberly.Hill@daytonohio.gov> wrote:

Colonel,

PSB received two new vehicles yesterday. Powers, Reboulet and Rike took it upon themselves
to determine who would receive what vehicles. Reboulet advised me late yesterday afternoon of
the changes. | was not happy then — and obviously I'm not happy now. | will handle any
resource allocations unless | delegate that task. This is indicative of the blatant disrespect and

disregard I've received since I’ve been here. It needs to stop.

PSB,
| will reassign vehicles when Daryl returns from vacation.

Thank you.

> dal LL

. R
